Citation Nr: 1741871	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-47 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide agent exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Veteran, in McAllen, Texas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the claims file and reviewed. 

The issues of entitlement to service connection for diabetes and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals for service connection for bilateral hearing loss, tinnitus, and a left ankle disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a left ankle disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the June 2017 Board hearing, the Veteran withdrew his appeals of the denials of service connection for bilateral hearing loss, tinnitus, and a left ankle disability in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeals.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denials of service connection for bilateral hearing loss, tinnitus, or a left ankle disability, and the appeal for these three issue is dismissed.  See 38 C.F.R. § 20.202


ORDER

The appeal regarding the petition to reopen the denial of service connection for bilateral hearing loss is dismissed.  

The appeal regarding the petition to reopen the denial of service connection for tinnitus is dismissed.  

The appeal of entitlement to service connection for a left ankle disability is dismissed.  


REMAND

In June 2017, VA received a statement by the Veteran in which he requested further time and assistance to locate records to support his contention that he participated in several missions to Vietnam as part of a C-130 flight crew.  Specifically, he is requesting records of flights from Nakhon Phanom Air Force Base (AFB) to Vietnam for the period of December 1972 to December 1973.  Additionally, the Veteran contends that C-130s were as close as 300 meters to the fence, and that the wind and other elements exposed the Veteran to herbicides sprayed at the fence.  Although the Veteran refers to herbicides in his statement, the Board will give the Veteran the benefit of the doubt and interpret his statement as claiming exposure to herbicide agents.  Accordingly, the Board requests that the Joint Services Records Research Center (JSRRC) or any other appropriate repository or agency conduct the appropriate research and issue a memorandum addressing the Veteran's contentions.  

The Veteran claims that his hypertension is secondary to his diabetes.  The Board finds that the Veteran's hypertension claim is inextricably intertwined with the diabetes claim, and will defer consideration of the hypertension matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the JSRRC or any other appropriate repository or agency provide any information that may corroborate the Veteran's contention that he flew with missions from Nakhon Phanom AFB to Vietnam as crew chief for C-130s.  For example, this may include, but is not limited to, as appropriate:  organizational histories, daily staff journals/reports, sick reports, Operational Reports-Learned Lessons, After-Action Reports, muster rolls, command chronologies and war diaries, and monthly summaries and morning reports.  The research should cover the period of December 1972 to December 1973.  Make as many requests as necessary to cover this 1 year period.

Any additional action necessary for independent verification of the contention that the Veteran flew with missions to Vietnam, including follow-up action requested by the contacted entity, should be accomplished.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  Notify the Veteran of such action.  

2.  Request that the JSRRC or any other appropriate repository provide a memorandum that addresses the Veteran's contention that his proximity to the fence as a C-130 crew chief/aviation mechanic brought him into contact with herbicide agents, to include any exposure in accordance with Project CHECO Southeast Asia:

3.  If the records received pursuant to directives #1 and/or #2indicate that the Veteran was exposed to an herbicide agent(s) in service, then provide the claims file to an appropriate VA examiner to obtain an etiology opinion as to the Veteran's hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The VA clinician should review the virtual file, including a copy of this Remand.  

The VA clinician should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's diabetes.  

b.  Whether it is as least as likely as not (50 percent or greater probability) that hypertension has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's diabetes.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


